DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 09/22/2022, was received and entered. As the results, claim 4 is cancelled. No new claims were added. Each of the independent claims was amended with added feature of “a plurality of network interfaces, wherein each respective one of the plurality of network interfaces is a different type of network interface connectable to a different type of network”. Examiner performed updated searches and found new reference, such as Decenzo et al. (US 2022/0173934). Therefore, the new ground of the Office Action is in view of the new found reference as followings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 2010/0071053) in view of Camarasa et al. (US 2018/0011461)(Ansari et al. and Camarasa et al. were cited in previous Office Action) and Decenzo et al. (US 2022/0173934).
 	Regarding claims 1, 7 and 14, Ansari et al. (“Ansari”) teaches a gateway device 10 as shown in figure 2. The gateway device 10 comprises a plurality of interfaces, such as drivers 530, 540 and 550 which each is configured to control and manage the various endpoint devices associated with the gateway device 10. Each of the drivers may enable communications between endpoint devices, server 99 and service management center 50 (para. [0051]-[0054]). Ansari further teaches each of the drivers to communicate to with devices directly using its own propriety communication protocol when it (a device) is detected and connected (para. [0056] and [0057]).  Ansari further teaches the devices being as a TV, digital picture frame and garage door associated and configured with the gateway device 10 (para. [0059]). Ansari failed to clearly teach the device or devices are one of fire control panels connected to the gateway device. Ansari also failed to teach the feature of sending, to a network to which the gateway device is connected, data associated with the fire control system received from the control panel to which the interface is connected. However, Camarasa et al. (“Camarasa”) teaches building management systems 100-1, 100-2 and 100-N, as shown in figure 1. Each of the building management systems 100-1, 100-2 and 100-N comprises fire and security systems’ control panel assets 16 and 26. Each of control panel assets 16 and 26 receives and displays alarm signals and operational status of connected slave devices, such as fire detection devices 109-1, 109-2 and 109-3 (para. [0064] and [0068]). Camarasa further teaches the fire control panels 16 and 26 comprising compatible control panels and non-compatible control panels. The non-compatible control panels can be retrofitted with devices that enable network connectivity. For example, the non-compatible control panel 16-2 connects to a gateway device 116 which provides access to the public network 23 and the application server system 60 (para. [0071]). Camarasa further teaches the fire and intrusion panels to transmit data to a network, such as the application server system 60 via the public network 23, wherein the data includes status information, diagnostic information and testing information pertaining to the control panel and other slave device (para. [0068]).
	It is noticed that Camarasa failed to teach the gateway comprising a plurality of interface network, wherein each respective one of the plurality of network interfaces is a different type of network interface connectable to a different type of network. However, Decenzo et al. (“Decenzo”) teaches, in figures 5 and 7, a bridge server which performed as a gateway for connecting a plurality of connected devices, panels, etc., to a plurality of third party servers using APIs interfaces (network interfaces) para. [0142] and [0147]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of providing the gateway with a plurality of interface network, wherein each respective one of the plurality of network interfaces is a different type of network interface connectable to a different type of network and connecting the gateway device to fire control panels and sending, to a network to which the gateway device is connected, data associated with the fire control system received from the control panel to which the interface is connected, as taught by Camarasa and Decenzo, into view of the Ansari in order to monitor fire at a user’s premise, allowing a user to access to a fire control system and provide reports to a remote monitoring center.
	Regarding claim 11, Camarasa further teaches wherein the data includes status information, diagnostic information and testing information pertaining to the control panel and other slave device (para. [0068]).
	Regarding claim 12, Camarasa further teaches client organization 1 (10-1) (facility), as shown in figure 1, comprises the gateway 116 which permanently installed at the client organization 1 to provide access for the non-compatible control panel 16-2 to the public network 23 and to the application server system 60 (para. [0071]).

Claims 2-3, 5-6, 8-10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 2010/0071053) in view of Camarasa et al. (US 2018/0011461) and Decenzo et al. (US 2022/0173934) as applied to claims 1, 7 and 14 above, and further in view of Burd et al. (US 10,051,078).
 	Regarding claims 2 and 8, Ansari teaches the gateway device 10 connected and communicated to a plurality of endpoint devices via their associated drivers (para. [0056]). Camarasa teaches the non-compatible control panel 16-2 connected to the gateway device 116 which provides access for the non-compatible control panel 16-2 to the public network 23 and to the application server system 60 (para. [0071]). Ansari and Camarasa, in combination, failed teaches the feature of receiving the data from the control panel to which the interface is connected using the selected communication protocol type. However, Burd et al. (”Burd”) teaches, in figures 1 and 6, the gateway 102 can use any of a number of processors 402 to run the gateway application firmware (col.27, lines 19-28). Burd further teaches the gateway 102 having various protocols and physical transceivers (interfaces) to be used to communicate to network devices, such as sensors, secure panels, etc. and the gateway 102 supports different protocols for direct connection to security panel for communication to camera via the selected WiFi protocol (col.27, lines 44-53 and col.28, lines 1-23). Burd also teaches in figure 16, a gateway 1402 comprising PanelConnect API which provides the underlying security system interfaces 1426 used to communicate with and control one or more types of security panel via wire link 1430 and/or RF link 3 (col.40, lines 28-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of receiving the data from the control panel to which the interface is connected using the selected communication protocol type, as taught by Burd, into view of Ansari, Camarasa and Decenzo in order to process data of the fire control system. 
	Regarding claim 3, Burd further teaches, in figure 6, the WAN portion 410 of the gateway 102 performed as a network connection engine to communicate to the iConnect server using a number of communication types and/or protocol (col.27, lines 39-43).
	Regarding claim 5, Burd further teaches the gateway 102 comprising a processing which suitable for handling 802.11 protocols, an 802.11 (WiFi) client IP interface chip, etc. (col.40, lines 63 through col.41, line 18) and PanelConnect API 1424 resided in memory on the gateway 102 wherein the PanelConnect API 1424 uses a 345 MHz RF transceiver or receiver firmware module (i.e., firmware) to communicate wirelessly to the security panel, sensors, etc. (col.40, lines 28-46).
	Regarding claims 6, Burd further teaches the features of executing a software and RF sequence of instructions in the gateway 102 to discover and learn (scanning) the existence and capabilities of existing RF devices within the extant security system, and storing this information in the system (col.41, lines 27-35). After the gateway has completed the discovery and learning (completed the scanning) of sensors, the system become operational (col.41, lines 44-50).
	Regarding claim 9, Burd further teaches a gateway 2220, as shown in figure 2B, comprising a server connection manager to request and receive (download) a set of wireless protocols for a specific security system 2210. The WiFi access point manager 2223 then uses the downloaded protocols to initiate the sequence of processes (col.41, lines 36-50), to control a device using a different protocol from a different manufacturer (col.16, lines 3-26), and to update the gateway firmware (col.26, lines 32-43). Tai et al. (“Tai”) teaches the feature of downloading the firmware for use with an associated device in para. [0016]-[0017] and [0024].
	Regarding claim 10, Burd further teaches the limitations of the claim, such as the sandbox Ethernet port is detected with an IP device connected to it. The system presents an indication (i.e., the IP device detected/attached) and asks if he/she wants to install the IP device (col.39, lines 34-46).
	Regarding claim 13, Burd further teaches the gateway can detect and support different branch of control panels based on their protocols, such as GE and Honeywell security RF protocols 422, Z-Wave 424, etc. for direct connection to one or more types of security panels via the protocols (col.27, lines 44-53 and col.40, lines 28-45).   
	Regarding claim 15, Burd further teaches a gateway 2220, as shown in figure 2B, comprising one or more wireless transceivers 2225, as shown in figure 2B. The gateway 2220 also comprises RF link 2270 to enable the gateway 2220 to monitor, control and transmit data (i.e., alarm reports) to an off-site system or server (col.15, lines 58-63;  col.16, lines 18-20 and col.16, lines 35-46). 
Regarding claims 16 and 17, Burd further teaches the features of executing a software and RF sequence of instructions in the gateway 102 to discover and learn (scanning), when powered on, the existence and capabilities of existing RF devices within the extant security system, and storing this information in the system (col.41, lines 27-35). After the gateway has completed the discovery and learning (completed the scanning) of sensors, the system become operational (col.41, lines 19-50).
Regarding claims 18 and 19, Burd further teaches four different type of network interfaces, such as four different transceivers included serial (RS232/485), security RF, Z-wave and WiFi, as shown in figure 6
	Regarding claim 20, Burd further teaches a wireless protocol manager 2226 of the gateway 2220 manages all network interfaces, i.e., RF link 2270 wherein the wireless protocol manager, performed as the network connector engine, being configured to continuously send the data (alarm reports) from the security panel 2211 of the security system 2210 to an off-line system or server via the RF LINK 2270 of the gateway 2220 (col.15, lines 58-63 and col.16, lines 41-46).
a server connection manager 2221 to request and receive (download) a set of wireless protocols for a specific security system 2210. The WiFi access point manager 2223 (performed as an engine) then uses the downloaded protocols to initiate the sequence of processes to detect additional interfaces connected to the network (col.41, lines 36-50), to control a device using a different protocol from a different manufacturer (col.16, lines 3-26), and to update the gateway firmware (col.26, lines 32-43).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,055,983 in view of . Decenzo et al. (US 2022/0173934),
Regarding claims 1, 7 and 14, the patents claims 1, 7 and 14 teach all subject matters recited in the independent claims 1, 7 and 14 of the pending application, except for the feature of the gateway comprising a plurality of network interfaces, wherein each respective one of the plurality of network interfaces is a different type of network interface connectable to a different type of network. However, Decenzo teaches, in figures 5 and 7, a bridge server which performed as a gateway for connecting a plurality of connected devices, panels, etc., to a plurality of third party servers using APIs interfaces (network interfaces) para. [0142] and [0147]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of providing the gateway with a plurality of interface network, wherein each respective one of the plurality of network interfaces is a different type of network interface connectable to a different type of network and connecting the gateway device to fire control panels and sending, to a network to which the gateway device is connected, data associated with the fire control system received from the control panel to which the interface is connected, as taught by Decenzo, into view of the patented claims 1, 7 and 14 in order to monitor fire at a user’s premise, allowing a user to access to a fire control system and provide reports to a remote monitoring center.

Response to Arguments
Applicant's arguments with respect to claims 1-3 and 5-20 have been considered but are moot in view of the new ground(s) of rejection. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: December 2022